Appeal of MASON COTTON MILLS COMPANY.Mason Cotton Mills Co. v. CommissionerDocket No. 448.United States Board of Tax Appeals1 B.T.A. 449; 1925 BTA LEXIS 2924; January 30, 1925, decided Submitted January 12, 1925.  *2924  A list of payments claimed to be deductible expenses allowed in part and disallowed in part on the evidence.  John C. Kramer, Esq., for the taxpayer.  Arthur H. Fast, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *450  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  The taxpayer originally claimed an amount of $12,733.08 as deductions for ordinary and necessary business expenses of repairs and maintenance.  Of this amount the Commissioner allowed $1,000 and based a deficiency upon the disallowance of the remainder.  The deficiency asserted by the Commissioner is less than $10,000.  FINDINGS OF FACT.  The taxpayer paid in 1918 the following amounts as ordinary and necessary business expenses: Paint for painting bobbins$131.30Lumber for repairing steps, ceilings, shingling, floors, and packing cases4,895.93Card clothing repairs, out of a total expenditure, some of which was apparently for complete replacement664.29Machine work, overhauling and repairing machinery1,158.93Labor566.42Freight484.30Total allowable7,901.17The remaining items aggregating $4,831.91 have not been*2925  proven and their disallowance is approved.  DECISION.  The deficiency should be recomputed after allowing the above items as deductible expenses.  Final determination will be made on seven days' notice in accordance with Rule 50.